DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 7/13/22.    
Claim(s) 1, 3-4, 9, 14, 16-17, 22, 28-30 & 32 was/were amended.  Claim(s) 8, 21 & 31 is/are canceled.  Claim(s) 36-38 is/are added.  
Claim(s) 1, 3-4, 9-10, 14, 16-17, 22-23, 28-30 and 32-38 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 10, 14, 16-17, 23 and 28-30, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajic, U.S. Pub/Patent No. 2007/0002833 A1 in view of Nishi, U.S. Patent/Pub. No. 6,981,029 B1.
As to claim 1, Bajic teaches a server invocation method implemented by a proxy server in a first server cluster, comprising: 
sending a first subscription message to a second server registration center based on configuration information, wherein the first subscription message is configured to subscribe to matching server information about a second server, and wherein the second server registration center and the second server are in a second server cluster (Bajic, page 2, paragraph 15; page 4, paragraph 50-51; page 6, paragraph 63 & 68; i.e., [0015] triggered by a wireless registration request; [0050] In one embodiment, the registration server comprises an IP address assignment module hosted at the registration server. For instance, in one implementation, the pool takes the form of a table. The IP address assignment module generates a table comprising a plurality of entries, where each entry of the table comprises: a wireless switch IP address and a sub-pool of IP addresses corresponding to the wireless switch IP address. The IP address assignment module can assign IP addresses, from the pool of IP addresses, to each of the wireless clients of the wireless network. The registration server may optionally include an IP address management module configured to manage the pool of IP addresses. For example, in one embodiment, the IP address assignment module can assign an IP address to a given wireless client; [0063] Each of the wireless switches 112, 122, 132, 142 registers with the registration server 130 by communicating its configuration information to the registration server 130 and uses the IP address of the registration server 130 to create or open a first IP socket (tunnel) to the registration server 130; [0068] In another embodiment, it may be desirable to deploy redundant registration servers. When multiple registration servers 130 are implemented the configuration of the active or master registration server 130 can be synchronized with the configuration of a standby or slave registration server); 
receiving a response message from the second server registration center, wherein the response message carries the matching server information (Bajic, page 5, paragraph 52; i.e., [0052] the IP address assignment module can determine an IP address of the second wireless switch and assign a particular IP address to the wireless client from the second sub-pool of IP addresses); 
registering the matching server information with a first server registration center for a first server in the first server cluster to invoke the second server (Bajic, page 5, paragraph 53; page 6, paragraph 61-63 & 68; i.e., [0053] The IP address assignment module generates a registration response packet in response to the DHCP request. Each registration response packet comprises an IP tunnel header and registration information about the wireless client assigned by the registration server; [0063] Each of the wireless switches 112, 122, 132, 142 registers with the registration server 130 by communicating its configuration information to the registration server 130 and uses the IP address of the registration server 130 to
create or open a first IP socket (tunnel) to the registration server 130; [0068] In another embodiment, it may be desirable to deploy redundant registration servers. When multiple registration servers 130 are implemented the configuration of the active or master registration server 130 can be synchronized with the configuration of a standby or slave registration server); and
But Bajic failed to teach the claim limitation wherein invoking, by the first server using the matching server information, the second server according to a preset routing rule.
However, Nishi teaches the limitation wherein invoking, by the first server using the matching server information, the second server according to a preset routing rule (Nishi, abstract, col 2, lines 60-65; col 5, lines 55-61; i.e., An operational flow manager activates a design server based upon contents stored in an operational flow storage when the order processing is finished and instructs the design server to execute route computing. When the operation is finished, a policy server sets configuration data to respective communication devices composing a route suitable for the order of the customer. Network design can be also performed by inputting route data and policy data from the policy server without using the design server; that route data/policy data storage part that stores plural sets of route data prepared to select a route suitable for a customer and policy data used to determine a policy of the management of a network is provided to a system wherein a policy server executes setting and the policy server; The route/policy data storage 63 stores route data and policy data. Route data part data prepared to adopt a suitable route (path) for a customer and policy data part data used for determining a policy as the management of a network. These route data and policy data are input to the route/policy data storage 63 beforehand by an operator of the policy server 12 or the design server 14).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bajic to substitute policy server from Nishi for registration server from Bajic to reduce the load of an operator to realize communication service ordered (Nishi, col 1, lines 65-67).
As to claim 3, Bajic-Nishi teaches the server invocation method as recited in claim 1, wherein 
receiving a trigger message from the first server registration center, wherein the trigger message carries the configuration matching server information (Bajic, page 5, paragraph 52; page 6, paragraph 68; i.e., [0052] the IP address assignment module can determine an IP address of the second wireless switch and assign a particular IP address to the wireless client from the second sub-pool of IP addresses; [0068] In another embodiment, it may be desirable to deploy redundant registration servers. When multiple registration servers 130 are implemented the configuration of the active or master registration server 130 can be synchronized with the configuration of a standby or slave registration server); and 
obtaining, based on the trigger message, the information (Bajic, page 2, paragraph 12; i.e., [0012] a client to obtain a new IP address).
As to claim 4, Bajic-Nishi teaches the server invocation method as recited in claim 1, wherein 
receiving a at least one piece of first indication information from the first server, wherein the first indication information indicates for the proxy server to obtain the matching server information (Bajic, page 4, paragraph 51; page 6, paragraph 68; i.e., [0051] A DHCP proxy module is provided in the second wireless switch can use the DHCP request to determine the MAC address of the wireless client, and determine if the second wireless switch already has a record for the wireless client based on the MAC address; [0068] In another embodiment, it may be desirable to deploy redundant registration servers. When multiple registration servers 130 are implemented the configuration of the active or master registration server 130 can be synchronized with the configuration of a standby or slave registration server); and 
determining, based on the piece of first indication information, configuration information (Bajic, page 6, paragraph 63; i.e., [0063] Each of the wireless switches 112, 122, 132, 142 registers with the registration server 130 by communicating its configuration information to the registration server 130 and uses the IP address of the registration server 130 to create or open a first IP socket (tunnel) to the registration server 130).
As to claim 10, Bajic-Nishi teaches the server invocation method as recited in claim 1, wherein the configuration information comprises an identifier of the second server cluster, an address of the second server registration center, a first name of an application to which the second server belongs, and a second name of the second server (Bajic, page 2, paragraph 15; page 4, paragraph 50-51; page 6, paragraph 63; i.e., [0015] triggered by a wireless registration request; [0050] In one embodiment, the registration server comprises an IP address assignment module hosted at the registration server. For instance, in one implementation, the pool takes the form of a table. The IP address assignment module generates a table comprising a plurality of entries, where each entry of the table comprises: a wireless switch IP address and a sub-pool of IP addresses corresponding to the wireless switch IP address. The IP address assignment module can assign IP addresses, from the pool of IP addresses, to each of the wireless clients of the wireless network. The registration server may optionally include an IP address management module configured to manage the pool of IP addresses. For example, in one embodiment, the IP address assignment module can assign an IP address to a given wireless client; [0063] Each of the wireless switches 112, 122, 132, 142 registers with the registration server 130 by communicating its configuration information to the registration server 130 and uses the IP address of the registration server 130 to
create or open a first IP socket (tunnel) to the registration server 130).

Claim(s) 14-17, 23 & 28-30, 33 is/are directed to a server and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1-4, 10.  Therefore, claim(s) 14-17, 23 & 28-30, 33 is/are also rejected for similar reasons set forth in claim(s) 1-4, 10.



Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajic, U.S. Pub/Patent No. 2007/0002833 A1 in view of Nishi, U.S. Patent/Pub. No. 6,981,029 B1, and in view of Greene, U.S. Patent/Pub. No. 2019/0278938 A1.
As to claim 34, Bajic-Nishi teaches the computer program product as recited in claim 28.  But Bajic-Nishi failed to teach the claim limitation wherein the configuration information comprises a service cluster uniform resource locator.
However, Greene teaches the limitation wherein the configuration information comprises a service cluster uniform resource locator (Greene, page 3, paragraph 35-37; i.e., [0035] cluster URL).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bajic-Nishi to substitute cluster management service from Greene for sub-pool from Bajic-Nishi to protect data going into and coming out from the cloud cluster (Greene, page 1, paragraph 3).


Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajic, U.S. Pub/Patent No. 2007/0002833 A1 in view of Nishi, U.S. Patent/Pub. No. 6,981,029 B1, and further in view of Hoffner, U.S. Patent/Pub. No. 2018/0167476 A1.
As to claim 35, Bajic-Nishi teaches the computer program product as recited in claim 28.  But Bajic failed to teach the claim limitation wherein the first server cluster and the second server cluster are in different international regions.
However, Hoffner teaches the limitation wherein the first server cluster and the second server cluster are in different international regions (Hoffner, page 18, paragraph 218; i.e., [0218] The computing cloud 1890 can be centrally located (e.g., provided by a data center of a business or organization) or distributed (e.g., provided by various computing resources located at different locations, such as different data centers and/or located in different cities or countries)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bajic-Nishi to substitute dedicated software application from Hoffner for assignment module from Bajic-Nishi to a need for improved messaging technologies in publish-subscribe environments (Hoffner, page 1, paragraph 2).


Claim(s) 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bajic, U.S. Pub/Patent No. 2007/0002833 A1 in view of Nishi, U.S. Patent/Pub. No. 6,981,029 B1, and further in view of Levett, U.S. Patent/Pub. No. 2005/0021838 A1.
As to claim 36, Bajic-Nishi teaches the computer program product as recited in claim 35.  But Bajic-Nishi failed to teach the claim limitation wherein the different international regions comprise Asia-Pacific, Europe, Latin America, West Asia, and North Africa.  
However, Levett teaches the limitation wherein the different international regions comprise Asia-Pacific, Europe, Latin America, West Asia, and North Africa (Levett, figure 3).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bajic-Nishi to substitute originating server from Levett for registration server from Bajic-Nishi to improve the efficient and cost (Levett, page 1, paragraph 15).

Claim(s) 37 & 38 is/are directed to a server and method claims and they do not teach or further define over the limitations recited in claim(s) 36.  Therefore, claim(s) 37 & 38 is/are also rejected for similar reasons set forth in claim(s) 36.

Allowable Subject Matter
Claim(s) 9, 22 & 32 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification and the applicant’s argument(s) filed on 7/13/22, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objected the claim(s) to be allowed:
The examiner has found that the prior art(s) of record does/do not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in dependent claim(s).  The prior arts of record fail(s) to teach or suggest individually or in combination of sending a first subscription message to a second server registration center based on configuration information, wherein the first subscription message is configured to subscribe to matching server information about a second server, and wherein the second server registration center and the second server are in a second server cluster; receiving a response message from the second server registration center, wherein the response message carries the matching server information; registering the matching server information with a first server registration center for a first server to invoke the second server; and invoking, the second server according to a preset routing rule;  a level-1 routing rule configured to route server invocation information of the first server to the second server cluster, wherein the level-1 routing rule is a random routing rule, a delay weight routing rule, a specified server cluster rule, a polling rule; and a level-2 routing rule configured to route the server invocation information to the second server after the server invocation information is routed to the second server cluster, wherein the level-2 routing rule is a random routing rule, a delay weight routing rule, a specified server provider rule, a polling rule .  Claim(s) 9, 22 & 32 is/are object to be allowed because of the combination of other limitation(s) and the limitation listed above.

Response to Arguments
Applicant's arguments with respect to claim(s) 1, 3-4, 9-10, 14, 16-17, 22-23, 28-30 and 32-38 have been considered but are moot in view of the new ground(s) of rejection. 
Response to Arguments
Applicant’s argument(s) filed 7/13/22 have been fully considered but they are not persuasive.  Applicant argues in substance that:  A) with respect to claims 1, 14 & 28; Bajic does not teach the claimed limitation of “registering the matching server information with a first server registration center for a first server in the first server cluster to invoke the second server” (page 18-22).

	In response to A); Bajic does teach the claimed limitation of “registering the matching server information with a first server registration center for a first server in the first server cluster to invoke the second server” (Bajic, page 5, paragraph 53; page 6, paragraph 61-63 & 68; i.e., [0053] The IP address assignment module generates a registration response packet in response to the DHCP request. Each registration response packet comprises an IP tunnel header and registration information about the wireless client assigned by the registration server; [0063] Each of the wireless switches 112, 122, 132, 142 registers with the registration server 130 by communicating its configuration information to the registration server 130 and uses the IP address of the registration server 130 to create or open a first IP socket (tunnel) to the registration server 130; [0068] In another embodiment, it may be desirable to deploy redundant registration servers. When multiple registration servers 130 are implemented the configuration of the active or master registration server 130 can be synchronized with the configuration of a standby or slave registration server).  Moreover, Bajic discloses the method of implementing the multiple registration servers is equating the “registering the matching server”.  Therefore, Bajic meets the claim limitation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Listing of Relevant Arts
Menditto, U.S. Patent/Pub. No. US 6981029 B1 discloses policy based routing identifier and server is to be invoked.
Kalyanaraman, U.S. Patent/Pub. No. US 20140025986 A1 discloses originating server and the rule in a network switch.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449